Citation Nr: 0721181	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  98-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1977 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that denied the benefits 
sought on appeal.  The veteran testified at a personal 
hearing before the undersigned in November 2003.  In May 
2004, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated by the veteran's representative, full compliance 
with the Board's prior remand directives was not completed.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

In the Board's prior remand, it was noted that the veteran 
contended that he was assaulted while aboard the USS 
MACDONOUGH (DDG-39) and that this assault caused both 
disorders he is seeking to establish as service-connected 
disabilities.  In a statement from the veteran dated in 
September 1997, he indicated that the individual involved in 
his assault, S. K. (last name spelled two possible different 
ways as noted in the record), had charges brought against 
him.  In subsequent statements, the veteran indicated that 
the punishment was a nonjudicial punishment, a Captain's 
Mast.  However, the Board indicated that the record did not 
reflect any attempt to verify whether the individual was a 
member of the ship's roster or whether he received any 
punishment as a result of the incident.  The Board pointed 
out that such information was clearly relevant and probative 
to the veteran's claim.  Consequently, the Board instructed 
the RO to verify the veteran's contentions.  Specifically, 
the following action was requested:

The RO should attempt to verify the presence of S. K. 
under both spellings of the last name noted in the 
record aboard the USS MACDONOUGH (DDG-39) during the 
time period between September and November 1977.  If 
that individual was aboard that ship during that 
timeframe the RO should further verify whether that 
individual received a Captain's Mast for a sexual 
assault while assigned to that ship.  A search should 
also be made of the logbook of nonjudicial punishments 
on the USS MACDONOUGH during the time period between 
September and November 1977.

In response, the RO requested this action, verbatim.  In 
response, the veteran's administrative personnel file was 
furnished.  Thus, the requested action was not undertaken.  

In addition, a VA examination was conducted in compliance 
with the Board's remand.  However, the Board requested a 
medical opinion regarding the following: 

The examiner should also review service medical records 
and offer comments and an opinion as to whether any 
currently diagnosed psychiatric disorder is in any way 
related to service including the diagnosis of a 
depressive neurosis recorded on September 25, 1978.

The VA examiner did not furnish an opinion regarding that 
inquiry, as pointed out by the veteran's representative.  

In light of Stegall, this case must be remanded again for the 
requested actions.  

In addition, the Board notes that the veteran has been found 
to be disabled by the Social Security Administration (SSA).  
The SSA records are not in the claims file.  VA has a 
statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  An attempt to verify the veteran's 
alleged stressor should be made.  First, 
the Department of the Navy should be 
contacted in order to determine whether 
S. K. was aboard the USS MACDONOUGH (DDG-
39) during the time period between 
September and November 1977.  Both 
spellings of this individual's name 
should be listed in full on the request, 
not just the initials.  If that 
individual was aboard that ship during 
that timeframe, further verification 
should be requested as to whether that 
individual received a Captain's Mast for 
a sexual assault while assigned to that 
ship.  

Second, a search should also be made of 
the logbook of nonjudicial punishments on 
the USS MACDONOUGH during the time period 
between September and November 1977.

3.  After the development required in the 
second remand paragraph is completed, a 
report should be prepared detailing 
whether the sexual assault reported by 
the veteran is established by the 
evidence of record.  If this stressful 
incident has not been verified, the 
report should so state.

4.  After the development required in the 
third remand paragraph has been 
completed, the examiner who conducted the 
October 2006 examination should be 
contacted, and, if unavailable, another 
VA examiner should be requested to review 
the claims file and opine as to the 
following: whether it is more likely than 
not, less likely than not, or at least as 
likely as not, that any currently 
diagnosed psychiatric disorder is related 
to service including the diagnosis of a 
depressive neurosis recorded on September 
25, 1978.

A rationale for any opinion expressed should 
be provided.

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


